Exhibit 10.24(d) Synaptics Incorporated2010 Incentive Compensation PlanDeferred Stock Unit Award Agreement Synaptics Incorporated (the “Company”) wishes to grant to [NAME] (the “Participant”) a Deferred Stock Unit Award (the “Award”) pursuant to the provisions of the Company’s 2010 Incentive Compensation Plan (the “Plan”).The Award will entitle the Participant to shares of Stock from the Company, if the Participant meets the vesting requirements described herein.Therefore, pursuant to the terms of the attached Notice of Grant (“Notice of Grant”) and this Deferred Stock Unit Award Agreement (the “Agreement”), the Company grants the Participant the number of Deferred Stock Units listed below in Section2.
